PER CURIAM.
These two cases involve the question of whether or not the- explosion which demolished the appellees' hoffie occurred as a result of hazards inherent therein so as to come within the provisions of the “Inherent explosion clause” attached to each of three fire insurance policies issued by appellants covering the aforesaid home and furnishings.
Judge Holtzoff in the United States District Court for' the District of Columbia held, in an able opinion,1 that the “Inherent explosion clause” afforded coverage to ap-pellees for the damages resulting from the explosion. We hold that he correctly decided the case and hereby adopt his opinion. The judgment is accordingly
Affirmed.;

. Gerrity, et al. v. Charter Oak Fire Ins. Co., Gerrity, et al. v. United States Fire Ins. Co. of New York, D.C.D.C.1949, 82 F.Supp. 681.